Citation Nr: 1109072	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-18 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to July 23, 2007.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected PTSD since October 1, 2007.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim of entitlement to a disability rating in excess of 10 percent for PTSD and assigned the same a 30 percent disability rating, effective January 27, 2006.  By an August 2007 rating decision, the disability rating assigned to his PTSD was increased on a temporary basis to 100 percent, effective July 23, 2007 and returned to 30 percent, effective October 1, 2007.  By a May 2009 action of a Decision Review Officer (DRO), the disability rating assigned to the Veteran's PTSD was increased to 50 percent, effective October 1, 2007.  

As the 30 and 50 percent disability ratings assigned to the Veteran's PTSD during the appellate period are less than the maximum available ratings, the issues, characterized on the title page of the decision herein to reflect distinct time periods, remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that at the time of the Veteran's November 2006 Substantive Appeal, he asserted his right to be heard by the Board.  However, the Veteran also submitted an additional Substantive Appeal in May 2009 and asserted that he did not wish to be heard by the Board.  The Board sought clarification on the issue in December 2010, and in a response dated in Janaury 2011, learned that the Veteran did not desire to be heard.  As such, the Veteran's November 2006 request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2010). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims.

The Veteran seeks an increased disability rating for his PTSD, for the time periods both prior to and since the date of his temporary 100 percent disability rating.  Also, the issue of entitlement to a TDIU has been raised by the record.  

The Veteran's August 2008 claim of entitlement to a TDIU was denied by the RO in December 2009.  The Veteran filed a timely Notice of Disagreement in January 2010, the RO issued a Statement of the Case in September 2010, and the Veteran did not perfect his appeal.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Thus, while the issue of entitlement to a TDIU was separately adjudicated and not perfected, such is raised by the record presently before the Board, pursuant to Rice. 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Entitlement to a TDIU requires that, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  At the RO level, rating boards are to submit to the Director, Compensation and Pension (C&P) Service, for extra-schedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).

The Veteran was denied participation in the VA Vocational Rehabilitation and Education (VR&E) program.  In a November 2006 letter, the Veteran was informed that program management had determined that he could not succeed in a program of training or education and get a job in an occupation that matched his skills, talents, and interests.  Internal record of communication at the RO dated in September 2010 indicates that the Veteran was placed into discontinued status in the VR&E program because he was found to be "infeasible" at that time.  The Veteran's vocational rehabilitation folder, however, has not been associated with the claims file.  The records associated with the Veteran's evaluation for participation in the VR&E program may include evidence pertinent to both the Veteran's increased disability rating and TDIU claims.

Also, the Board notes that the most recent VA treatment records associated with the claims file are dated in May 2009, and the most recent Vet Center treatment records are dated in October 2009.  

Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veteran most recently underwent VA psychiatric evaluation, as to his claim of entitlement to an increased disability rating for PTSD, in August 2009.  The VA examiner discussed the current severity of the Veteran's PTSD, as well as his employability.  Further, the Veteran submitted a September 2009 statement from a private consultant as to his employability.  Neither the VA examiner nor the private consultant had the benefit of review of the Veteran's evaluation for the VR&E program.  As noted above, the records associated with the Veteran's evaluation for participation in the VR&E program may include evidence pertinent to both the Veteran's increased disability rating and TDIU claims.

Thus, on remand, a new VA psychiatric evaluation, to include a VA Social and Industrial Survey, is in order to determine the current severity of the Veteran's PTSD, as well as his employability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.      § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file his VR&E folder.  All efforts to secure such records must be properly documented in the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  

2.  Obtain and associate with the Veteran's claims file his treatment records maintained by the VAMC in Gainesville, Florida, dated from May 2009 to the present.  All efforts to secure such records must be properly documented in the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  

3.  Contact the Veteran and request that he forward his Vet Center treatment records dated from October 2009 to the present to the RO, or provide the RO with a VA Form 21- 4142, Authorization and Consent to Release Information to the VA.  All efforts to secure such records must be properly documented in the claims file.  If a negative response is received from any treatment facility, the Veteran must be duly notified.

4.  After the above-described development has been completed, schedule the Veteran for a VA psychiatric evaluation, to include a VA Social and Industrial Survey, to evaluate the current level of severity for the service-connected PTSD, as well as to  to ascertain the impact of his service-connected disability(ies) on his employability.  

The examiner must evaluate and discuss the effect of the Veteran's PTSD on his employability.  The examiner should opine as to whether the Veteran's service-connected PTSD, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

In this regard, the examiner must specifically address the September 2009 private opinion and the March 2006, November 2007, and August 2009 VA opinions, as well the Veteran's GAF scores during the entire appellate period, and their reflection of the Veteran's employability.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.
The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

5.  Subsequent to the VA psychiatric evaluation, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

6.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims of entitlement to a disability rating in excess of 30 percent for PTSD prior to July 23, 2007; a disability rating in excess of 50 percent for PTSD since October 1, 2007; and a TDIU.  Consider any additional evidence added to the record, and whether referral to the Director, C&P Service for extra-schedular consideration is warranted.  If any action remains adverse to the Veteran, provide the Veteran and his attorney with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



